TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00140-CR



                             Juan Geraldo Marmolejo, Appellant

                                               v.

                                 The State of Texas, Appellee




      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR-03-0104, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Juan Geraldo Marmolejo seeks to appeal from a judgment of conviction for

endangering a child. The trial court has certified that Marmolejo waived his right of appeal. The

appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: June 24, 2005

Do Not Publish